Citation Nr: 1113985	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for musculoligamentous strain, bilateral ankles, claimed as swelling in both ankles.  

2.  Entitlement to a disability rating higher than 30 percent for status post tibial plateau fracture with degenerative changes, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to July 1990.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In the July 2008 rating decision at issue, the RO denied the Veteran's claim for a disability rating higher than 10 percent for status post tibial plateau fracture with degenerative changes, right knee (a right knee disability).  In March 2009, the Veteran submitted a Notice of Disagreement with respect to this denial.  Subsequently, in April 2009, the RO issued a Statement of the Case increasing her disability rating from 10 percent to 30 percent, effective December 31, 2007 -the date the RO received her claim for an increased rating.  The Veteran continues to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board also finds that the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities has been raised by the record, but has not been addressed by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development needs to be performed.  In this regard, the Board also observes that in September 2009, the RO denied the Veteran's claim for musculoligamentous strain, bilateral ankles.  Subsequently, on her September 2009 VA Form 9, the Veteran reiterated her contention that she never had problems with her ankles until after the injury leading to her service-connected right knee disability.  The Board finds this to sufficient to provide Notice of her Disagreement with the September 2009 rating decision.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (concluding that the Board must "review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims").  However, the RO has not issued a Statement of the Case with respect to this claim as required by 38 C.F.R. § 20.200.  Therefore, the appropriate disposition of this claim is to remand, rather than merely refer, it to the RO for a Statement of the Case and to give the Veteran an opportunity to perfect an appeal to the Board concerning this additional claim by filing a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An addition, given the Diagnostic Code currently used to evaluate the Veteran's right knee disability, this issue is intertwined with the issue of an increased evaluation for the right knee disability.

With respect to the evaluation of the right knee disability, the Veteran is currently in receipt of a 30 percent disability rating for her right knee disability, under Diagnostic Code 5099-5262.  Diagnostic Code 5099 indicates that the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury.  38 C.F.R. §§ 4.20, 4.27.  In this case, the Veteran's right knee disability has been rated by analogy under Diagnostic Code 5262, which pertains to impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a higher, 40 percent, rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

During her March 2010 hearing, the Veteran testified that her right knee disability had grown progressively worse, such that she was experiencing pain and numbness and had been issued a brace, even though she was unable to properly use it.  

The report of the Veteran's most recent VA examination with respect to her service-connected right knee disability was in January 2008 -over 3 years ago.  Although she has since been provided VA examinations with respect to claims relating to other disabilities -including one in August 2009, the January 2008 VA examination is the most current specifically addressing the right knee disability at issue.  However, the reports of both the January 2008 and the August 2009 VA examinations indicate the Veteran was using a cane or walker, but do not indicate she had been issued a brace.  Furthermore, the Veteran's VA treatment records indicate that since her January 2008 VA examination, she has received treatment for complaints of worsening right knee symptoms.  See, e.g., April 2009 VA treatment records.  This suggests the medical evidence of record does not adequately reflect the current state of the Veteran's right knee disability.

The Court has held that when a Veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Such is the case here.  Therefore, the Board must return the claim for an examination to assess the current level of disability associated with the Veteran's service-connected right knee disability.

The Board also observes that the Veteran receives VA treatment for this condition, and there may be outstanding records of her VA care.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation she has received for her right knee disability and since the date of her most recent treatment records of record, dated in April 2010, and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.  

2.  The Veteran should be afforded an examination of his right knee to ascertain the severity and manifestations of her service-connected disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings in detail, including as to whether the Veteran's right knee disability is such that she requires the use a brace.  The examiner should also comment on the presence or absence of a malunion or nonunion associated with the right knee disability.

The examiner is also requested to comment on the presence or absence of flare-ups of pain, weakness, excessive fatigability with use, incoordination, painful motion and pain with use.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

3.  The RO/AMC should issue a Statement of the Case with respect to the Veteran's disagreement with the September 2009 rating decision that denied her claim for service connection for musculoligamentous strain, bilateral ankles.  The Veteran and her representative should be clearly advised of the need to file a Substantive Appeal if the Veteran wishes to complete an appeal from that determination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument she desires to have considered in connection with her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


